Case: 13-14648    Date Filed: 09/17/2014   Page: 1 of 5


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14648
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 5:10-cv-00579-EAK-TBS



MANUEL GONZALEZ-GONZALEZ,

                                                           Petitioner-Appellant,

                                   versus

WARDEN, FCC COLEMAN-MEDIUM,

                                                          Respondent-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (September 17, 2014)

Before ED CARNES, Chief Judge, WILLIAM PRYOR and MARTIN, Circuit
Judges.

PER CURIAM:
                 Case: 13-14648        Date Filed: 09/17/2014        Page: 2 of 5


       Manuel Gonzalez-Gonzalez, proceeding pro se, appeals the district court’s

dismissal of his 28 U.S.C. § 2241 petition, which he filed pursuant to the savings

clause in 28 U.S.C. § 2255(e). The petition challenged Gonzalez-Gonzalez’s four

1996 convictions for aiding and abetting money laundering in violation of 18

U.S.C. § 2 and 21 U.S.C. § 1956(a)(1)(B)(i). 1 All four money laundering counts

involved buying a car with cash. In his § 2241 petition, Gonzalez-Gonzalez argued

that he was actually innocent of the § 1956(a)(1)(B)(i) offenses because the

government had not proven that he made the four purchases with the intent to

launder drug money, and the Supreme Court had made such proof necessary in its

2008 decision in Cuellar v. United States, 553 U.S. 550, 128 S. Ct. 1994 (2008).

The district court dismissed the petition, concluding that it lacked jurisdiction

because Gonzalez-Gonzalez was challenging the validity of his sentence and such

challenges do not fall under § 2255(e). We review that decision de novo and can

affirm it for any reason supported by the record. Williams v. Warden, 713 F.3d
1332, 1337, 1341 n.2 (11th Cir. 2013).




   1
      Gonzalez-Gonzalez was convicted of a total of eleven counts: one for conspiracy with
intent to distribute marijuana and cocaine, one for aiding and abetting the possession of
marijuana with intent to distribute, two for aiding and abetting the possession of cocaine with
intent to distribute, three for aiding and abetting the importation of drugs into the United States,
and four for aiding and abetting money laundering. He is serving three concurrent sentences:
twenty years on the four money laundering counts, forty years on the count for aiding and
abetting the possession of marijuana with intent to distribute, and life in prison on the remaining
six counts.


                                                  2
                Case: 13-14648       Date Filed: 09/17/2014      Page: 3 of 5


       The petition at issue in this appeal was not Gonzalez-Gonzalez’s first

opportunity to challenge his money laundering convictions. After he was

convicted in 1996 in the United States District Court for the District of Puerto

Rico, 2 he filed a direct appeal, which the First Circuit denied in February 1998.

See United States v. Gonzalez-Gonzalez, 136 F.3d 6 (1st Cir. 1998). Gonzalez-

Gonzalez then filed a motion for a new trial in May 1999. The district court denied

his motion in July 2000, and the First Circuit affirmed that decision in July 2001.

See United States v. Gonzalez-Gonzalez, 258 F.3d 16, 19 (1st Cir. 2001). He also

filed a § 2255 motion in October 1999. The district court denied his motion in

January 2002, and in October 2002 the First Circuit declined to grant him a

certificate of appealability. See Gonzalez-Gonzalez v. United States, 49 F. App’x

322 (1st Cir. 2002). Gonzalez-Gonzalez did not challenge his money laundering

convictions in any of those three proceedings.

       Gonzalez-Gonzalez must establish that he meets “the five specific

requirements a § 2241 petitioner must satisfy to proceed under § 2255(e).” Bryant

v. Warden, FCC Coleman-Medium, 738 F.3d 1253, 1257 (11th Cir. 2013). He

fails to satisfy the first of those five requirements: that the claim he now raises was




   2
     Gonzalez-Gonzalez’s § 2241 petition is before this Court, instead of the First Circuit,
because he filed it while he was incarcerated at the Coleman Federal Correctional Complex in
the Middle District of Florida.


                                               3
                Case: 13-14648       Date Filed: 09/17/2014       Page: 4 of 5


“squarely foreclosed by prior Circuit precedent at the time of his trial, direct

appeal, and first § 2255 motion.” Id. at 1272; see also id. at 1274.

       Gonzalez-Gonzalez does not identify any circuit precedent that meets the

timing element of Bryant’s first requirement. The only precedent he identifies as

foreclosing his current claim is United States v. Martinez-Medina, 279 F.3d 105

(1st Cir. 2002), which was not decided until years after 1996 trial and his 1998

direct appeal. See Bryant, 738 F.3d at 1272 (noting that a § 2241 petitioner’s

claim cannot qualify under § 2255(e) unless it was “foreclosed . . . at the time of

his trial, direct appeal, and first § 2255 motion”) (emphasis added).

       In any event, Martinez-Medina did not foreclose Gonzalez-Gonzalez’s claim

that the government had the burden (and failed) to prove that his intent when

purchasing the four cars was to launder drug money. The Martinez-Medina court

simply held that a defendant’s intent to launder money can be inferred from certain

circumstantial evidence, such as “[p]urchasing large items with drug money

through third parties.” See 279 F.3d at 116 (explaining that the evidence of

repeated large cash transactions “supports an inference of intent to conceal”). That

is not the same thing as holding that proof of intent is not required. 3

   3
     The Supreme Court’s decision in Cuellar did not condemn the kind of circumstantial
evidence that the First Circuit endorsed in Martinez-Medina. In fact, Cuellar’s last footnote
points out that the government could have proved the defendant’s intent through circumstantial
evidence but had failed to produce such evidence in that case. See 553 U.S. at 567 n.8, 128 S. Ct.
at 2005 n.8. So Cuellar is not the kind of “circuit law busting” Supreme Court decision
mandated by Bryant’s second requirement. See 738 F.3d at 1275 (quotation marks omitted).


                                                4
              Case: 13-14648     Date Filed: 09/17/2014    Page: 5 of 5


      Gonzalez-Gonzalez has thus not demonstrated the prior circuit law

foreclosure that Bryant requires. See 738 F.3d at 1257, 1272. The district court

therefore did not err in dismissing his habeas petition.

      AFFIRMED.




                                          5